UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                                        19-CR-425 (KAM)

HOWARD MORA and
ALAN BUXBAUM,

                     Defendants.

---------------------------X

                                   NOTICE OF APPEARANCE

               PLEASE TAKE NOTICE that Assistant United States Attorney F. Turner

Buford from this point forward will be added as counsel in the above-captioned matter.

               All future correspondence to the United States in the above-captioned matter

should be sent to:

               Assistant U.S. Attorney F. Turner Buford
               United States Attorney’s Office (Criminal Division)
               271A Cadman Plaza East
               Brooklyn, NY 11201
               Tel: (718) 254-6483
               Fax: (718) 254- 6669
               Email: turner.buford@usdoj.gov




                                              1
              In addition, the Clerk of the Court is respectfully requested to ensure that all

future ECF notifications are sent to Assistant United States Attorney F. Turner Buford at the

email address set forth above.


Dated: Brooklyn, New York
       September 27, 2019
                                                Respectfully submitted,

                                                RICHARD P. DONOGHUE
                                                United States Attorney

                                        By:     /s/ F. Turner Buford
                                                F. Turner Buford
                                                Assistant U.S. Attorney

cc:    Clerk of the Court (KAM)




                                               2
